Judgment of the Supreme Court, Kings County, rendered April 10, 1968, as amended upon resentenee on April 25, 1968, modified, on the law, by deleting the sentences for the two misdemeanors and by substituting therefor respective sentences of unconditional discharge. As so modified, amended judgment affirmed. In our opinion the court is not permitted, under the new Penal Law, to suspend sentence. That type of sentence was replaced by the sentence of unconditional discharge (see Penal Law, § 65.20). We have examined defendant’s contention that his sentence for the felony was excessive and find it to be without merit. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.